DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 64-128 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 123-128 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
HOW TO MAKE:  In evaluating the enablement question, several factors are to be considered. In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
-2 together or R2 and R3a together form a pyrrolo[2,3-d]pyrimidine ring or 6,7-dihydro-4H-pyrrolo[2,3-d]pyrimidine ring.
HOW TO USE:  Claims 123-128 are drawn to the method of modulating, treating or preventing of a disease or disorder selected from autoimmune disease or disorder, inflammatory disease or disorder, a metabolic disease or disorder and cancer.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claims 123-128 include diseases and/or conditions not even known at this time, which may be associated with RORγ receptor activity.  While the treatment of psoriasis and rheumatoid arthritis has been linked with RORγt receptor the art does not recognize use of such inhibitors as broad based drugs for treating all disorders instantly embraced.  “Autoimmune disease or disorder”, “inflammatory disease or disorder”, “metabolic disease or disorder” and “cancer” cannot be deemed enabled.  The notion that a compound could be effective against autoimmune disease or disorder, allergic disease or disorder, metabolic disease or disorder and cancer in general is contrary to our current understanding of how pharmacologicals work.  All attempts to find a pharmaceutical to treat autoimmune disease or disorder, inflammatory disease or disorder, metabolic disease or disorder and cancer generally have thus failed.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants' are not entitled to preempt the efforts of others.  
In addition to the treatment of a magnitude of autoimmune diseases, metabolic disease, etc., the claims also include the treatment of cancer.  Evidence involving a single compound and two types of cancer was not found sufficient to establish the enablement of claims directed to a method of treating seven types of cancer with members of a class of several compounds In re Buting 163 USPQ 689.  The remarkable advances in chemotherapy have seen the development of specific compounds to treat specific types of cancer.  The great diversity of diseases falling within the “tumor” category means that it is contrary to medical understanding that any agent (let alone a genus of thousands of compounds) could be generally effective against such diseases.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.
It is difficult to treat many of the disorders claimed herein.  Instant claim language embraces disorders not only for treatment but the prevention, which is not remotely enabled.  It is presumed in the prevention of the diseases and/or disorders claimed herein there is a way of identifying those people who may develop psoriasis and rheumatoid arthritis, etc.  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disorders claimed herein.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64-128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 64 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the comma that appears before oxo in the defintino of R4b.
Claim 64 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the two different definition for the variables R8 and R9.
Claim 64 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variable R10 which is not defined in the claim.
Claim 64 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the period that appears at the end of the definition of R3b indicating the end of the claim which is not so.
Claim 77 recites the limitation "substituted or unsubstituted 7-membered heteroalicyclyl" in the definition of R14 and R15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 78 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the second occurrence of 1,4-oxathianyl in the definition of R14 and R15.
Claim 78 is vague and indefinite in that it is not known what is meant by “4,4-dioxide” in the definition of R14 and R15
Claim 79 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “thiopyryl” in the definition of R14 and R15.
Claim 83 is vague and indefinite in that it is not known what is meant by R5a which is not defined within the claim.
Claim 83 is vague and indefinite in that it is not known what is meant by the definition of R5a where there is no variable in formula (I).
Claim 83 recites the limitation "hydrogen, substituted C1-6 alkyl, CN, C3-6 cycloalkyl and C2-6 herterocyclyl" in the definition of R20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 is vague and indefinite in that it is dependent on canceled claim 1.
Claim 96 recites the limitation "OH" in the definition of R4b.  There is insufficient antecedent basis for this limitation in the claim.
Claim 101 is vague and indefinite in that it is not known what is meant by the moiety -(CH2)q-SO2NR23 where the nitrogen atom is not valence satisfied.
Claim 102 recites the limitation " CH2-cyclohexyl-CH2-CO2H, CH2-cyclohexyl-CH2-tetrazolyl, -CH2-cyclohexyl-CH2OH, --CH2-cyclohexyl-CH2CN, -CH2-phenyl-CH2CO2H, -CH2-phenyl-CH2-tetrazolyl, -CH2-piperidyl-COCH3, -CH2-thienyl-CH2CO2H, -CH2-cyclobutyl-CH2CO2H, -CH2-cyclobutyl-CO2H, -CH2-tetrahydrothiopyryl" in the definition of R6b.  There is insufficient antecedent basis for this limitation in the claim.
Claim 102 is vague and indefinite in that it is not known what is meant by the moiety -CH2-phenyl-CH2CONH2CH3 where the nitrogen atom contains an extra valence bond.
Claim 109 is vague and indefinite in that it is not known what is meant by the moiety membred aryl ring.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 64-69, 71-73, 75-81, 83, 85, 86, 88-93, 96, 99-119 and 122-124 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquet et al., Chimica Therapeutica.  Marquet teaches the compounds, compositions and method of use of the compounds of formula (I) where R1 is H, methyl, etc.; R and R2 or R2 and R3a together form a pyrrolo[2,3-d]pyrimidine ring which is optionally substituted by is Me; R3a is Me; R3b and R3c are both H; B is phenyl, thien-2-yl, furan-2-yl, etc.; R4a is H, methoxy, Cl, etc.; n is 0 or 1; R4b is methoxy; Y is NR; R is H, CH3, CH2CH2OH, etc.; R6a and R6b are both H; and R5 is phenyl, 3,4-dimethylphenyl, 4-methoxyphenyl, 3,4-dimethoxyphenyl, CH2CH2OH, CH(CH3)OH, CH2OCH2CH3.
Claim(s) 64, 67, 68, 71-73, 75-81, 83, 86, 88-93, 96, 99-115, 118, 119, 123 and 124 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grotzfeld et al. U.S. Patent Application Publication No. 2005/0153989.  Grotzfeld teaches the compounds, compositions and method of use of the compounds of formula (I) where R1 is H; R2 and R3a together form a pyrrolo[2,3-d]pyrimidine ring which is optionally substituted by is 4-methoxyphenyl and 4-hydroxyphenyl; R3c is H or Me; R3b is H; B is phenyl; R4a is methoxy, Cl, H, F; R4b is F; n is 0 or 1; Y is NR; R is H; R6a is H or Me; R6b is H; and R5 is CH2OH, phenyl, 3-methylphenyl, 4-aminosulphonylphenyl-CH2-, 4-methoxyphenyl, 3-chlorophenyl, 1,3-benzodioxole, CH2CH2CH3 and CH3; as set forth in examples M4, M8, M9, M10, M11, M12, M13, M14, M15, M16, M17, M18, M19, M20, R7, R8, R9, R10, R11, R12, R13, R14, etc.

Claim(s) 64, 67, 68, 71-73, 76-81, 86, 88-92, 99-103, 107, 110, 111, 113-115, 118 and 119 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klecka et al., Organic & Biomolecular Chemistry.  Klecka teaches the compounds of formula (I) where R1 is H; R2 and R3a together form a pyrrolo[2,3-d]pyrimidine ring which is substituted by is 4-methoxyphenyl; R3c is H; R3b is H; B is phenyl; R4a is H; n is 0; Y is NR; R is H; R6a is H; R6b is H; and R5 is phenyl; as set forth in example 10ac. 

Claim(s) 64, 67, 68, 71-73, 75-81, 83, 86, 88-93, 96, 99-112, 114, 115, 118 and 119 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., Tetrahedron Letters.  Han teaches the compounds, compositions and method of use of the compounds of formula (I) where R1 is H; R2 and R3a together form a pyrrolo[2,3-d]pyrimidine ring which is substituted by two methyl; R3c is H; R3b is H; B is phenyl; R4a is Cl; n is 1; R4b is Cl; Y is NR; R is H; R6a is H; R6b is H; and R5 is CH2OCH3, phenyl, -phenyl-4-CH2OH and 1,3-benzodioxole; as set forth in examples 4a, 4b, 4j and 4s.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claim 120 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 55 of U.S. Patent No. 10,683,293. Although the claims at issue are not identical, they are not patentably distinct from each other because the pyrimidine compounds of ‘293 are embraced by the compound claim of the instant invention.

Claim Objections
Claim 121 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624